By the Court.—Ingraham, P. J.
The appeal in this case is from that part of the order which holds that the defendants are not entitled to separate bills of costs. Whether this decision is correct or not, depends upon the finding of the court below, as to the fact of separate employments by different attorneys. The affidavits are contradictory. The plaintiffs’ affidavits show a state of facts which, if true, would establish the employment of Frederick’s attorney to be collusive, and intended only to increase the costs. In such a case the parties are only entitled to one bill of costs. On the other hand, the defendants deny the statements made on the part of the plaintiff, and claim to be entitled to full costs for both attorneys.
With these contradictory statements, we cannot interfere with the order appealed from. There is strong ground for presuming that the separation of defences between attorneys occupying the *78same office, is generally done for the purpose of increasing the costs, and such practices are not encouraged by the courts.
Whether that was so or not, has been passed upon by the judge on the motion, and we do not see in the affidavits any thing to warrant us in reversing his decision.
Order appealed from, affirmed, without costs.
Leonard and Barnard, JJ., concurred.